DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 18-29 are pending as amended 12/18/20, and are considered herein.

Specification
	In light of the amendment to the specification, the objection to the same is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In light of the amendments, the rejections of Claims 18-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-24 and 27-29 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,377,822. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasoning given below.
	Claim 18: the patent claims treating a tumor in a patient, by administration of an immune effector cell, where the tumor is a CLD18A2+ tumor (Claim 13).  These cells express a CAR, as seen by the compositions the method depends from, e.g., indirectly from Claims 7, 8, and 10.  
	Claim 19-20: Claims 2-3 parallel these limitations.
	Claim 21: Table 2 demonstrates SEQ ID NOs 4 and 6 code for scAbs 163 and 175, which are also the sequences found in SEQ ID NOs 15 and 16 (containing SEQ ID NO 4), and SEQ ID NO: 17 and 18 (containing SEQ ID NO 6), while Claims 7, 8 and 10 each are drawn to SEQ ID NOs 15-18.  
	Claim 22: Claim 4 parallels the same limitations.
	Claim 23: Table 2 and column 12 demonstrates the claimed SEQ ID NOs 15-18 (e.g., Claims 7, 8, and 10) contain these same intracellular regions and combinations.
	Claim 24: The cells may be the same types (e.g., Claim 12).
	Claim 27: SEQ ID NOs 15-18 (Claims 7, 8, and 10) each comprise SEQ ID NO 3 or 5, as seen in table 2.
	Claim 28: At least claims 8-10 utilize expression vectors, but Claim 7 does also, because it is expressed from the nucleic acid.  
	Claim 29: at least claim 9 is for a lentivirus plasmid vector.
	Thus, in light of the patent, it would have been obvious to make the invention.  The Artisan would do so, and expect success, as it is claimed.

Claims 18-25 and 27-29 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,377,822 in view of WO 2007/059997 A1 to Sahin, et al. 
As shown above, the various limitations are met by Applicant’s patent, except the limitation that the tumors comprise pancreatic or gastric cancer, as in claim 25.
However, Sahin teaches that such tumors as pancreatic cancer, and colon cancer, among others, exhibit CLD18 (ABSTRACT), and the CLD18A1 is simply splice variant 1 (e.g., p. 2).
Thus, in light of the patent, it would have been obvious to make the invention.  The Artisan would do so to treat such tumors as pancreatic and colon tumors, among others, and expect success, because the marker was known to also exist in these tumors.
Response to Argument – double patenting
Applicant argues that the rejections should be held in abeyance, until such time as allowable material is found.
Such is not persuasive.  These are rejections against a patent.  Double patenting against patents cannot be held in abeyance.  Nonetheless, the claims are otherwise-allowable at this point, and Applicant should file a terminal disclaimer.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In light of the amendment, the rejections of Claims 18-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, are withdrawn.  
To wit, the claims are now to inducing a cytotoxic effect, which is a much lower standard than suppressing a tumor.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633